Citation Nr: 0801496	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-21 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include the cervical spine.

2.   Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a staph infection.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a head injury.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a punctured lung.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to November 
1948.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the claims.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.

The Board also notes that not all of the veteran's service 
medical records are on file, as they were apparently damaged 
in a fire.  In such situations, it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski 
, 1 Vet. App. 365, 367 (1991).  However, the case law does 
not lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the veteran.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 


(2005) (wherein the United States Court of Appeals for 
Veterans Claims (Court) declined to apply an "adverse 
presumption" where records have been lost or destroyed while 
in government control which would have required VA to 
disprove a claimant's allegation of injury or disease).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's back disorder was first diagnosed decades 
after his separation from active duty, and no competent 
medical evidence is of record which relates the current 
disability to such service.

3.  Although the veteran was treated for a staph infection 
following VA medical treatment in 1977, the medical and other 
evidence of record reflects it resolved with no current 
residual.

4.  The medical and other evidence of record does not reflect 
that the veteran sustained a head injury as a result of VA 
medical treatment.

5.  The medical and other evidence of record does not reflect 
that the veteran sustained a punctured lung as a result of VA 
medical treatment.

6.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for a back disorder, 
to include the cervical spine.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of a staph infection, residuals of a head 
injury, and/or residuals of a punctured lung are not met.  
38 U.S.C.A. §§ 1151, 5103, 5103A and 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  Here, the veteran was provided 
with pre-adjudication notice by letters dated in December 
2002 and July 2003, both of which were clearly prior to the 
February 2004 rating decision that is the subject of this 
appeal.  He was also sent additional notification by letters 
dated in March 2006 and July 2006.

Taken together, the aforementioned notification letters noted 
the issues currently on appeal, informed the veteran of what 
was necessary to substantiate his claims, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and the need for the veteran to 
advise VA of or to submit any evidence in his possession that 
was relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Moreover, the March 2006 and July 2006 
letters contained the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist has also been satisfied in 
this case.  All relevant medical records are in the claims 
file and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  Nothing in the record 
indicates the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested.  
In fact, he indicated in a September 2006 statement that he 
had no further evidence in his possession, and that all of 
his medical records were at the VA (which have already been 
obtained).  He has had the opportunity to present evidence 
and argument in support of his claims, to include at the 
February 2007 hearing.  Although no examination was accorded 
to the veteran, for the reasons stated below the Board 
concludes that no such development is warranted in this case.  
Consequently, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant. Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


I.  Service Connection

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disorder.

The veteran has contended that he injured his back when he 
was thrown out of the back of a truck while on active duty.  
It was contended at his February 2007 hearing that he did not 
see a doctor at the time of the initial injury, but that his 
back subsequently became so severe that he sought medical 
treatment on multiple occasions; that he was informed that 
there was nothing wrong with his back and was discharged.  
Nevertheless, he maintains he has had recurrent problems 
since service.  He also indicated at his hearing that it was 
the cervical spine that was injured as opposed to his low 
back.

Although the Board has already acknowledged that not all of 
the veteran's service medical records are on file, his 
separation papers do not reflect he was discharged for a 
disability.  Moreover, there is no competent medical evidence 
of any back problems until 1976, approximately 28 years after 
his separation from active duty.  

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  

In addition, no competent medical opinion is of record which 
relates a current back disorder, to include the cervical 
spine, to active service.  Moreover, the Board concludes that 
no development on this matter is warranted in this case.  In 
the absence of evidence of in-service incurrence or 
aggravation of the claimed disability, referral of this case 
for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant 
complaint or clinical finding for a clinician to link the 
claimed disability(ies) to the veteran's military service, 
especially in light of the fact that there was no competent 
medical evidence indicating a back disorder until decades 
after his separation from active service.  The Court has held 
on a number of occasions that a medical opinion premised upon 
an unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a back disorder, to include the 
cervical spine, and it must be denied.

II.  38 U.S.C.A. § 1151

The veteran is seeking compensation under 38 U.S.C.A. § 1151 
for residuals of a staff infection, head injury, and 
punctured lung which he contends occurred while receiving VA 
medical treatment.  He has contended that he developed a 
staph infection as a result of his first surgery on the spine 
which was conducted by VA, and that it has recurred since 
that time.  He has also contended that he was dropped on his 
head after undergoing surgery at the VA, for which he 
received stitches.  Moreover, he contends that his lung was 
punctured when he received shots for shingles, and that he 
continues to have shortness of breath as a result thereof.


Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress.  See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under Section 1151.  
In pertinent part, Section 1151, as amended, reads as 
follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service- connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was:

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To 
establish that carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on VA's part 
in furnishing hospital care, medical or 
surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown 
that the hospital care, medical or 
surgical treatment, or examination caused 
the veteran's additional disability or 
death (as explained in paragraph (c) of 
this section); and (i) VA failed to 
exercise the degree of care that would be 
expected of a reasonable health care 
provider . . . .

38 C.F.R. § 3.361(d).


Analysis.  In the instant case, the Board finds that the 
veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151 for residuals of a staph infection, head injury, 
and/or a punctured lung.

The Board acknowledges that, following a laminectomy in 
January 1977 at a VA hospital, the veteran was subsequently 
readmitted approximately 2 and 1/2 weeks later for a 
subcutaneous abscess for which he underwent irrigation and 
debridement.  He underwent a subsequent period of VA 
hospitalization from August to September 1977 for disc space 
infection, and a history of increasing pain in the lower back 
radiating to the lower extremities, with chills, fever, and 
malaise.  He underwent incision and drainage of the disc 
space infection.  After a full 4 week course of IV 
antibiotics, he was found to be remarkably improved.

Despite the foregoing, the competent medical evidence does 
not reflect that the veteran has any current residuals as a 
result of the aforementioned staph infection.  Rather, the 
medical and other evidence of record reflects the infection 
resolved with treatment.  In short, the competent medical 
evidence does not reflect the veteran developed an 
additional, chronic disability, as a result of staph 
infection.  Therefore, there is no additional disability for 
which compensation may be paid under 38 U.S.C.A. § 1151.

With respect to the other claims of compensation under 
38 U.S.C.A. § 1151, the Board notes that a thorough review of 
the evidence of record does not show that the veteran 
actually sustained a head injury and/or a punctured lung as a 
result of VA medical treatment.  

The Board acknowledges that the veteran has undergone 
multiple surgeries at VA medical facilities over the years, 
to include the aforementioned laminectomy in January 1977.  
Subsequent records note a history of cervical disckectomy in 
1983, and he underwent a cervical laminectomy and 
foraminotomy during a period of VA hospitalization from July 
to August 1992.  Moreover, treatment records dated in October 
1997 reflect the veteran reported he was dropped on his head 
in "1994" during back surgery, for which he reportedly 
received 14 stitches on his scalp.  As he last underwent such 
surgery in 1992, presumably that is the period to which the 
veteran was referring.  Nevertheless, a thorough review of 
the VA medical records, to include his multiple hospital 
reports, does not show he sustained any such head injury at a 
VA facility, nor that he had stitches placed on his scalp.  
In short, the record does not support the veteran's account 
of this purported injury.

Similarly, the Board notes that nothing in the competent 
medical evidence supports the veteran's account of sustaining 
a punctured lung as a result of VA medical treatment.  The 
Board acknowledges that he was hospitalized at VA in May 1997 
for iatrogenic pneumothorax.  Nevertheless, the 
hospitalization report reflects that this condition resolved 
with treatment, and he was discharged the next day.  

Even if the Board were to accept the veteran's account of the 
purported head injury and punctured lung as accurate, there 
is no indication in the competent medical evidence that he 
currently has any chronic residuals as a result therefore; 
i.e., as with the staph infection claim, the record does not 
show that he developed an additional disability entitled to 
compensation under 38 U.S.C.A. § 1151.  Therefore, these 
claims would still be denied.  See Holbrook v. Brown, 8 Vet. 
App. 91 (1995) (The Board has the fundamental authority to 
decide a claim in the alternative.).  The Board further 
observes that a thorough review of the record does not show 
any 
evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.

In view of the foregoing, the veteran's claims of entitlement 
to compensation under 38 U.S.C.A. § 1151 must be denied.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against the veteran's 
appellate claims.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  Consequently, these benefits sought on 
appeal must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disorder, to 
include the cervical spine, is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a staph infection is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a head injury is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a punctured lung is denied.



___________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


